Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, “the percentage” and “the pre-calculated color” lack proper antecedent basis.
In claim 4, line 2, “the pre-calculated color” lacks proper antecede basis.
In claim 13, line 3, “the percentage” and “the pre-calculated color” lack proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al. (2018/0012369).
 	Regarding claim 1, Lawrence discloses a system for facilitating an enhanced video pipeline in order to improve color perception, the system comprises: a first source (202) configured to generate a first video stream, a second source (204) configured to generate a second video stream, and a computing device (100), wherein the computing device is configured to superpose the first video stream onto the second video stream, thereby generating an output video stream (218), and wherein the computing device is further configured to calculate weighting factors for individual pixels or discrete pixel sets of adjacent individual pixels of the output video stream by analyzing the first video stream and/or the second video stream (212, 214, 216).
Regarding claim 2, Lawrence discloses the system further comprises a memory configured to store pre-calculated color manipulation matrices (par. 20).
Regarding claim 3, Lawrence discloses the computing device is further configured to utilize the weighting factors in order to determine the percentage of the pre-calculated color manipulation matrices (par. 22-23).  That is, the color of the overlay is modified by a certain percentage when the background color and the overlay color are not sufficiently different from each other. 
Regarding claim 4, Lawrence discloses the pre-calculated color manipulation matrices correspond to XYZ color spaces according to the International Commission on Illumination "CIE" (par. 31).  That is, the format converter inherently includes color matrices correspond to XYZ color spaces according to the CIE.
Regarding claim 6, Lawrence discloses the computing device is further configured to calculate the weighting factors in real-time (note Fig. 4).
Regarding claim 7, the computing device is inherently further configured to perform Gamma correction on the first video stream and/or the second video stream.  That is, the display device in Lawrence inherently includes gamma corrections for compensating different formats of the input video signals.
Regarding claim 9, the computing device is inherently further configured to perform windowing on the first video stream and/or the second video stream (par. 2).
Regarding claim 10, Lawrence discloses the system further comprises a surface onto which the first video stream and/or the second video stream and/or the output video stream being projected, and wherein optionally the output video stream is transmitted through an optical waveguide whereby the surface is perceived through the waveguide, preferably a holographic waveguide.  That is, the output video is intended to be used for a projector or a holographic waveguided device.
Regarding claims 11-14, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (2018/0012369) in view of Lodato et al. (2019/0116353).
Regarding claim 8, Lawrence does not disclose the computing device is further configured to perform in-plane translational and rotational corrections on the first video stream and/or the second video stream as claimed.  Lodato, from the similar field of endeavor, teaches translational and rotational corrections to an image frame (par. 391-394).  By performing translational and rotational corrections, the image frame can be properly moved to a desired position.  Hence, knowing that the display images in Lawrence are not in the optimum positions occasionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lodato into Lawrence so that the display image frame could be moved to a desired position.  
Regarding claim 15, Lawrence discloses storing the output video stream in an on-chip memory in order to access the output video stream at a frame rate different from the first source (par. 31); except
 performing a late stage re-projection function depending on an input of an external data source tracking a viewer position and/or movement and/or eye viewing angle.
Lodato teaches an eye tracking system for tracking a viewer’s eye position (par. 182, 217, 218).  By tracking the eye position of the viewer, the display image can be proper displayed to the viewer.  
Knowing that the display image can be offset in Lawrence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lodato into Lawrence so that the display image could be properly displayed or projected to the viewer.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jefferey Harold, can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                      /MICHAEL LEE/                                                                                 Primary Examiner, 
     Art Unit 2422